                            SHE R T R E M O N T E                                LLP


                                                                                           March 24, 2020


VIA ECF AND EMAIL

The Honorable LaShann DeArcy Hall
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


                  Re:      United States v. Howard Campbell
                           Case No. 18 Cr. 467 (LDH)


Dear Judge DeArcy Hall:

        We write on behalf of our client, Howard Campbell, in reply to the government’s
argument as to the applicable Sentencing Guidelines, set forth in its sentencing
submission dated March 23, 2020. Dkt. # 136. We will address the bulk of the
government’s arguments in our sentencing submission; however, we provide the
following brief response specifically in response to the government’s Guidelines
calculation for Your Honor’s consideration in connection with our bail application.1

         I.       Offense Level

                  A. Drug Quantity

         Mr. Campbell’s offense level based on drug quantity should be 12, not 18. The
government’s argument that Mr. Campbell should be held accountable for more than
fifteen grams of cocaine base is based on allegations that it failed to prove at trial. The
bulk of the cocaine base on which the government relies is what was supposedly found in
the “extra flap” of Mr. Campbell’s boxer shorts. But neither of the officers who testified
at trial claimed to have seen any such “extra flap” or to have observed drugs stored in
Mr. Campbell’s boxers. See, e.g., Trial Tr. 707:18-19 (“Q: You didn’t look inside Mr.
Campbell’s underwear, did you? A [Officer Lebron]: I did not.”). The government
attempts to fill this evidentiary gap by pointing to Officer Ramos’s suppression hearing
testimony that he observed a “small flap,” which “was like a little front pocket in front of
his boxer[s]” where Mr. Campbell was supposedly storing “a huge amount of crack.”
Gov’t Ltr. at 2-3. But the government did not introduce any such boxer shorts at trial and
declined to call Officer Ramos as a witness. The government bears the burden of

1         By email dated March 19, 2020, we advised Probation Officer Roberta Houlton that in light of our
inability to access our client during the current crisis, we would be unable to provide full objections to the
PSR by the deadline of Wednesday, March 25. Officer Houlton consents to an adjournment of that
deadline so long as it is consistent with the Court’s schedule for sentencing.

                                  90 Broad Street | 23rd Floor | New York, NY 10004
                            www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
The Honorable LaShann DeArcy Hall
March 24, 2020
Page 2

establishing drug weight for purposes of sentencing, see Gonzalez v. United States, No.
97-CV-1903 FB, 2000 WL 297721, at *6 (E.D.N.Y. Mar. 9, 2000), and has fallen short
of meeting it here.

        In any event, the government’s submission fails entirely (despite clear direction
by this Court) to address Mr. Campbell’s argument that the Court should treat the drug
weight consistent with the Guidelines for powder cocaine, which would be at level 12
even if Mr. Campbell had possessed up to fifty grams rather than the fifteen the
government argues. As the government has no response whatsoever to the defense’s
arguments on this issue, the Court should apply an offense level of 12 for drug quantity.

                 B. Firearm Enhancement

        The government’s submission is similarly unpersuasive as to the firearm
enhancement. The government’s argument rests largely on shock at the suggestion that
NYPD officers would plant evidence,2 but is sparse on facts to support its contention that
a gun was present in Mr. Campbell’s backpack at the time of his arrest. It relies entirely
on Officer Senra’s suppression hearing testimony that at the scene she pulled a white
cloth out of the backpack, while at the precinct she found the gun wrapped in a white t-
shirt. Gov’t Ltr. at 5. But it is clear from the video attached to our December 17, 2019
submission that Senra pulled out both a white t-shirt and a smaller white cloth at the
scene, and neither contained a gun. The government hypothesizes that the gun was
wrapped in a t-shirt at the bottom of the backpack, but both the white cloth and t-shirt
visible on the video were inventoried, and Senra’s records at the time of the arrest do not
include an additional t-shirt recovered from the backpack. Notably, the “inventory
search” conducted at the precinct that produced the gun was not recorded on video.3

        The government has not met its burden to establish that a gun was present at the
time of the arrest. It relies exclusively on the record of a suppression hearing where the
subject of inquiry was the location of the backpack, not the gun, and thus the testimonial
record is, at best, silent as to the whereabouts of the gun at the time of the arrest. The

2         But see Vincent Barone & Andrew Denney, NYPD cop caught planting stun gun in car by his own
bodycam: lawsuit, N.Y. Post, Jan. 3, 2020, https://nypost.com/2020/01/03/nypd-cop-caught-planting-stun-
gun-in-car-by-his-own-bodycam-lawsuit/; Aaron Katersky & Christina Carrega, Former New York City cop
indicted for planting a knife on man he shot: Sources, ABCNews, Mar. 22, 2019,
https://abcnews.go.com/US/york-city-police-officer-indicted-tampering-crime-scene/story?id=61871269;
Joseph Goldstein, Teenager Claims Body-Cams Show the Police Framed Him. What Do You See?, N.Y.
Times, Nov. 19, 2018, https://www.nytimes.com/2018/11/19/nyregion/body-cameras-police-marijuana-
arrest.html (describing case dropped by the Brooklyn DA’s Office where gap in body-cam footage
suggested officers planted marijuana in defendant’s car); John Marzulli, We fabricated drug charges
against innocent people to meet arrest quotas, former detective testifies, N.Y. Daily News, Oct. 13, 2011,
https://www.nydailynews.com/news/crime/fabricated-drug-charges-innocent-people-meet-arrest-quotas-
detective-testifies-article-1.963021.
3         The government also relies on statements of Sergeant Kocek and Officer Lebron on the body-cam
footage where they state they did not search the entire backpack. These self-serving statements should be
given little weight, as they are made by the same officers who concocted the pretextual “strip search”
rationale to turn off the body cams just before the “search” that purportedly yielded the drugs in Mr.
Campbell’s boxers.

                                                    2
The Honorable LaShann DeArcy Hall
March 24, 2020
Page 3

video evidence, meanwhile, shows no gun in the backpack. As the government has
declined to supplement the record with a Fatico hearing, it cannot meet its burden. At a
minimum, at this stage, the Court should resolve any ambiguity in Mr. Campbell’s favor.

         II.      Criminal History Category

       The government concedes that Mr. Campbell is in Criminal History Category IV,
not V. Even giving the government the benefit of the doubt on the firearm enhancement,
an offense level of 14 at Criminal History Category IV yields a Guidelines range of 27 to
33 months. In other words, the only factor driving the government’s higher Guidelines
calculation is the crack-powder cocaine disparity.

        But the government’s arguments on Mr. Campbell’s criminal history, too, are
flawed, and in any event cannot be resolved in the government’s favor at this stage. As
to the question whether Mr. Campbell’s 2000 case, which yielded a sentence of 28
months to 7 ½ years, should count for criminal history points, the government concedes
the defense’s argument that the New York State Department of Corrections and
Community Supervision (“DOCCS”) ran the sentence consecutively to his 2001 case.
Gov’t Ltr. at 6. That is why Mr. Campbell was paroled at his first eligibility date after he
served the minimum combined sentence—28 months plus 100 months. See N.Y. Penal
L. § 70.40 (“A person who is serving one or more than one indeterminate sentence of
imprisonment and one or more than one determinate sentence of imprisonment which run
consecutively may be paroled at any time after the expiration of the sum of the minimum
or aggregate minimum period of the indeterminate sentence or sentences . . . .”).

         The government relies, however, on the unverified, unsworn “advise[ment]” of a
DOCCS official that the agency “merged all of the sentences” into “one aggregate
sentence,” id. at 6-7, but cites no provision of New York law that would give DOCCS the
authority to do so. In fact, New York law allows such “[m]erger” only where two
indeterminate sentences are run concurrently, not where (as here) they are run
consecutively. See N.Y. Penal L. § 70.30(1)(a)-(b).4 The government’s reliance on a
conversation it had with an unidentified official about how DOCCS treated the sentence
(contrary to New York law) is no substitute for the evidence it must adduce to establish
the facts relevant to sentencing, including as to criminal history. See United States v.
Campos-Rodriguez, 475 F. App’x 367, 369 (2d Cir. 2012) (summary order). The
government states that even assuming the two minimum sentences were consecutive, it is
“impossible to know” which sentence Mr. Campbell served first. Gov’t Ltr. at 7 n.6. But
it is the government’s burden to establish the facts regarding criminal history, not Mr.


4        It is not clear on the current record why DOCCS ran the sentences consecutively when the
sentencing court ordered them to run concurrently. While the government brushes aside Mr. Campbell’s
assertion that this decision likely subjected him to a longer term of incarceration than he would have
otherwise served, Gov’t Ltr. at 6 n.4, in a related context the Second Circuit has held that DOCCS’ failure
to “implement the sentencing court’s directive of concurrency” violates due process. Francis v. Fiacco,
942 F.3d 126, 142 (2d Cir. 2019).



                                                     3
The Honorable LaShann DeArcy Hall
March 24, 2020
Page 4

Campbell’s. If it is indeed impossible to know, the ambiguity must be resolved in Mr.
Campbell’s favor.5

        As to the additional criminal history point that the government ascribes to
Mr. Campbell based on his 2017 violation for disorderly conduct, it does not alter the
Criminal History Category in either direction, so the Court need not decide this issue
now. It is, in any event, not clear whether that case should count as a prior sentence.
Under U.S.S.G. § 4A1.2(c)(1), a conviction for disorderly conduct does not count for
criminal history score unless one of the exceptions in subsection (A) or (B) applies.
Under New York law, a conditional discharge (the sentence Mr. Campbell received) for a
criminal violation is a period of probation of one year, N.Y. Penal § 65.05, so subsection
A does not apply. The government argues, nevertheless, that subsection B applies
because the 2017 case involves an unproven allegation that Mr. Campbell was arrested
selling marijuana on Herkimer Place, nearby where he was arrested for the instant
offense. We have not had an opportunity to obtain the relevant records regarding the
2017 arrest from Kings County Criminal Court, and, because of our limited access to Mr.
Campbell, we have not been able to consult with him fully on whether to contest the
allegation as stated in the PSR. Moreover, to the extent the conduct in the 2017 case is
similar to conduct at issue here, it is conduct for which Mr. Campbell was acquitted in
the instant case. Accordingly, at least until the record is further developed on this issue,
the Court should decline to apply an additional criminal history point for the 2017 case.

         III.     Departure Provision

        Under U.S.S.G. § 5K2.0(a)(2)(B), the Court may depart from the Guidelines “in
the exceptional case in which there is present a circumstance that the Commission has not
identified in the guidelines but that nevertheless is relevant to determining the appropriate
sentence.” As we have detailed in our prior submission and the Court is well-aware, the
current public health emergency is unprecedented, certainly in the history of modern
federal sentencing. Since we last appeared before Your Honor, the BOP has reported its
first COVID-19 infection at the MDC. The facility has been on total lockdown since that
individual tested positive, but we are informed that he was in close quarters for several
days with other inmates from the intake unit as well as another unit before he was taken

5          The government’s additional arguments that attempt to extend the 2000 case into the 15-year
period are red herrings. The parole violations that occurred after Mr. Campbell’s release in 2011 were
based on the 2001 case, not the 200 case. They cannot extend the 2000 case into the 15-year period,
because Mr. Campbell would have maxed out on the sentence by that time (i.e., more than 7 ½ years from
sentencing). The State cannot impose parole when a defendant has exceeded the maximum term of an
indeterminate sentence, and the only other provision for post-release supervision under New York law
applies to determinate sentences only. N.Y. Penal L. § 70.45. Accordingly, Mr. Campbell was not on
supervision for the 2000 case after his release in 2011. The government’s reliance on U.S.S.G. § 4A1.2,
cmt. n. 2 is also misplaced. By its terms, that application note is “for purposes of applying § 4A1.1(a), (b),
or (c),” i.e., determining how many criminal points to apply for a prior sentence, not whether the prior
sentence comes within the 15 or 10-year period. The Eleventh Circuit’s unpublished decision in United
States v. Lewis, No. 01-11031, 2002 WL 35574078 (11th Cir. Mar. 5, 2002), is inapposite. There, the
sentences ran concurrently, and thus the defendant continued to run both sentences into the 15-year period.
Id. at *4. Here, by contrast, Mr. Campbell served the minimum term of each sentence consecutively, and
thus completed the 28 months he served on the 2000 case prior to the 15-year period.

                                                      4
The Honorable LaShann DeArcy Hall
March 24, 2020
Page 5

to the hospital and later diagnosed. The crisis that we asserted in our initial application
was likely to happen is now actually taking place. The Sentencing Guidelines do not
account for such a circumstance, and accordingly a downward departure is warranted
under § 5K2.0(a)(2)(B). See United States v. Hammond, 37 F. Supp. 2d 204, 208
(E.D.N.Y. 1999) (Weinstein, J.) (granting downward departure under § 5K2.0 based in
part on BOP’s restrictive conditions imposed in response to defendant’s HIV status).

       IV.     Conclusion

        Taking into account the crack-powder cocaine disparity, the dispute between the
parties as to the Guidelines is now, at most, a 15-to-21 month range versus a 27-to-33
month range. Under these circumstances, the Court should grant bail.


                                              Respectfully submitted,

                                              /s/
                                              Noam Biale
                                              Michael Tremonte
                                              Alexandra Elenowitz-Hess

                                              Attorneys for Howard Campbell



cc:    AUSA Kayla Bensing (via ECF)
       AUSA Gillian Kassner (via ECF)
       Howard Campbell (by US Mail)




                                              5
